Citation Nr: 0216773	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  99-05 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
January 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  

In the course of the appeal, the case was remanded on three 
occasions, in January 2000, May 2000 and July 2001, to 
arrange for the veteran to be scheduled for a hearing before 
a Board Member and to develop the evidence pertinent to his 
claim.  Following these developments the RO confirmed its 
denial of the veteran's claim for service connection for 
bilateral hearing loss in an August 2002 rating 
decision/Supplemental Statement of the Case.  The veteran now 
continues his appeal.


FINDINGS OF FACT

The veteran's bilateral sensorineural hearing loss is not 
demonstrated by the objective evidence to have had its onset 
during active service or to have been the result of acoustic 
trauma in service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred, nor is 
it presumed to have been incurred in service.  38 U.S.C.A. §§ 
1131, 1154 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the veteran's representative had acknowledged 
and discussed the duty to assist provisions of the VCAA in 
correspondence dated in June 2001.  We also note that the RO 
has provided the veteran with express notice of the 
provisions of the VCAA in a Supplemental Statement of the 
Case dated in August 2002, in which the VCAA-compliant 
provisions of the newly revised version of 38 C.F.R. § 3.159 
were discussed.  The veteran was provided with an explanation 
of how VA would assist him in obtaining necessary information 
and evidence.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of the 
three remands which occurred during this appeal in January 
2000, May 2000 and July 2001.  In this regard, we note that 
the July 2001 Board remand was undertaken to search and 
obtain private medical records specifically identified by the 
veteran at his April 2001 videoconference hearing as being 
pertinent to his claim.  We note that the undersigned Board 
Member who presided over the videoconference held the record 
open for 60 days to allow the veteran opportunity to obtain 
and submit copies of these aforementioned records.  In 
correspondence received from the veteran in September 2001 in 
response to inquiries from the RO, he reported that these 
aforementioned medical records were not obtainable as the 
medical facilities at which they were created were no longer 
in existence.  In view of this admission, we find that there 
is no further need to develop the claim in order to obtain 
these lost records.

The veteran has been provided with a VA examination in May 
2002 in which the examiner presented an opinion and 
commentary addressing the relationship between the veteran's 
bilateral hearing loss and his period of military service.  
(See Charles v. Principi, No. 01-1536 (U.S. Vet. App. Oct. 3, 
2002).)  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  In a letter of September 2001, the veteran was 
been notified of the evidence and information necessary to 
substantiate his claim.  The letter also included an 
explanation of what information and evidence the VA would 
obtain for him and what information and evidence he needed to 
provide. (See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).)  As a result of the development that has already 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.  In this regard, we note 
that correspondence received from the National Personnel 
Records Center (NPRC) in October 1998 informed VA that the 
veteran's service medical records were lost in a fire which 
occurred at the NPRC records storage facility in 1973.  In 
the case of O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), 
the United States Court of Appeals for Veterans Claims 
(Court) held that in the absence of service medical records 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions [pursuant to 38 U.S.C.A. § 7104 
(d)(1) (West 1991)] and to consider carefully the 
benefit-of-the doubt rule [38 US.C.A. § 5107(b) (West 1991)] 
is heightened.

Factual Background

The veteran's service medical records are lost and are 
presumed to have been destroyed in a fire at the NPRC record 
storage facility in 1973.  Abstracts of his military service 
show that he served honorably in the United States Army from 
February 1955 to January 1957.  The veteran has submitted a 
copy of his military discharge order from Fort Dix, New 
Jersey, dated in January 1957.  The order contains a roster 
of servicemen which were discharged from active duty on the 
same date as the veteran and the list indicates that he 
served in the signal corps.  The document states that the 
veteran and the other servicemen were not discharge on 
account of any medical disability and it does not contain any 
indication that the veteran had hearing problems in service.

In April 1998, the veteran filed a claim for VA compensation 
for bilateral hearing loss which he contended was incurred in 
active duty and was the result of acoustic trauma from his 
exposure to the loud reports of 30 and 50-caliber firearms 
during his period of military service.  In support of his 
claim, the veteran submitted copies of private audiogram 
reports showing that he had severe sensorineural bilateral 
hearing loss and was recommended for binaural hearing aids.  
The earliest of these reports is dated in June 1987 and the 
latest is dated in March 1991.  None of these reports contain 
any objective opinion linking his hearing loss with his 
period of military service.

Private outpatient medical treatment records show that in 
April 1988, the veteran was seen for complaints of bilateral 
hearing loss and tinnitus.  According to the veteran's 
reported history, he had decreasing hearing acuity for 25 - 
30 years/  He stated that he had been exposed to a lot of 
noise in service and thereafter as a truck driver and a 
laborer at a sawmill.  He was noted to have been wearing 
bilateral hearing aids.  The impression was bilateral 
sensorineural hearing loss.  Ear protection was recommended.

The transcript of an April 2001 video conference hearing 
between the RO and the VA Central Office shows that the 
veteran presented oral testimony in support of his claim in 
which he stated, in pertinent part, that he served in the 
infantry of the United States Army during his period of 
active duty.  During service he handled and fired various 
military firearms on outdoor firing ranges without using 
hearing protection.  He contended that his exposure to 
gunfire noise caused his hearing acuity to diminish and that 
his decreased hearing began in service.  He reported that 
approximately later 1955 or early 1956, just prior to being 
deployed to Germany, he consulted a military physician for 
decreased hearing.  According to the veteran's account, the 
military doctor was unable to find anything wrong with the 
veteran's ears and ordered him to return to his duties.  The 
veteran reported that while stationed in Germany he again 
consulted a medical corpsman or doctor for hearing loss 
complaints.

The veteran reported that outside of service he was employed 
as a blueprint reader for a steel construction company, a 
welder and a truckdriver.  He denied that he was exposed to 
any excessive noise while employed in these civilian 
occupations.  He related that in 1959 he underwent a physical 
examination under a "Dr. Black" at his former place of 
employment, Kingsford Charcoal, in which Dr. Black informed 
him that he had 65 percent hearing loss in both his ears.  
The veteran indicated that one of his later employers 
arranged to have him undergo a hearing test in 1987.  He 
reported that he first started wearing hearing aids in 1987.  
The veteran also reported receiving post-service treatment 
from several other private medical facilities, some of which 
he reported had gone out of business.  (As previously 
discussed in the Preliminary Matters portion of this 
decision, subsequent attempts were undertaken by VA in order 
to obtain these pertinent medical records for inclusion in 
the evidence.  However, these attempts were unsuccessful as 
the medical facilities which generated these records were no 
longer in existence.)

Lay witness statements dated in June 2001 and July 2001 were 
received from the veteran's brother-in-law and his ex-spouse, 
respectively.  In these statements the two witnesses 
reported, in pertinent part, that they first observed the 
veteran having difficulty with his hearing acuity immediately 
after his discharge from active duty.

The report of a May 2002 VA audiological examination shows 
that the veteran's claims file was reviewed by the examining 
audiologist.  The veteran was noted to have an employment 
history prior to service in which he worked in sawmills and 
drove a truck for four years.  During military service he was 
in the signal corps where he served as a telephone lineman.  
After service he was a truck driver and welder for 31 years 
before retiring.  He reported having decreased hearing acuity 
which started in service.  His current complaints included 
reduced hearing ability and tinnitus in both ears.  
Authorized audiological evaluation revealed that his pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
85
95
95
LEFT
35
35
95
100
95

The veteran's pure tone threshold averages were 80 decibels 
in his right ear and 81 decibels in his left.  Speech 
audiometry revealed a speech recognition ability of 78 
percent in the right ear and of  74 percent in the left ear 
using the Maryland CNC word list.  He was diagnosed with mild 
to profound bilateral sensorineural hearing loss.  

With respect to a nexus opinion, the VA audiological examiner 
noted that the veteran's enlistment and exit audiological 
examinations were not available.  The examiner presented the 
following commentary:  

"Without an audiogram during military time, I can 
not say that the (veteran's) hearing loss is 
connected to noise exposure while in the military.  
The oldest hearing test I could find is from 1988 
and since the veteran is 66 years old, it is 
impossible to determine if the loss i(s) from 
military exposure or occupational exposure with no 
other test results available."

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of diminished hearing acuity 
in service will permit service connection for hearing loss, 
first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz 
are 26 decibels or greater; or when the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2002).  This regulation only acts as a bar 
to service connection if the veteran's current hearing status 
fails to satisfy the cited test scores; hearing impairment 
satisfying the regulation need not be shown during active 
duty; and service connection is possible if current hearing 
status (meeting the regulatory criteria) can otherwise be 
traced to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).

In the present case, the veteran's hearing loss clearly meets 
the requisite level of audiological impairment specified in 
38 C.F.R. § 3.385.  The question to be resolved is whether 
his hearing loss is attributable to his period of military 
service.  In this regard, we note that there are no service 
medical records or other medical evidence concurrent with his 
military service that objectively demonstrates onset of a 
chronic hearing loss condition during or within a year after 
his separation from active service.  The medical evidence of 
record includes the veteran's private audiological 
examination report of 1987 and the private outpatient 
treatment reports dated in 1988.  While the 1988 records 
mention the veteran's reported history of exposure to gunfire 
noise in service and hearing problems ever since, they do not 
specifically link his hearing loss condition to his period of 
military service approximately 30 years earlier.  On initial 
review, there does not appear to be any evidence associating 
the veteran's hearing loss to his military service except for 
his own statements to that effect.  Generally, a veteran's 
self-reported history of the onset of his condition, as 
recited in medical records, without objective corroboration 
does not constitute competent medical evidence.  See LeShore 
v. Brown, 8 Vet. App. 406 (1995).  

We note that the written testimonies of the veteran's ex-
spouse and brother-in-law may constitute competent evidence 
for the purpose of describing symptoms or manifestations of a 
disease.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In 
this case, however, the veteran's witnesses' statements as to 
the date of onset of his observable hearing loss symptoms are 
credible only for purposes of describing symptomatology.  
They are insufficient by themselves to establish that he had 
an actual diagnosis of a bilateral hearing loss condition 
shortly after leaving service without corroboration by 
objective medical evidence.  The veteran and his witnesses do 
not possess any formal medical training.  They therefore lack 
the expertise to comment upon medical observations or make 
medical diagnoses.  To the extent that they present their lay 
statements for the purposes of establishing a diagnosis of 
bilateral hearing loss proximate in time with the veteran's 
period of military service, their statements in this regard 
are not entitled to any probative weight.  See Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

The objective medical evidence does not tend to support the 
veteran's claim for service connection for bilateral hearing 
loss.  We place special emphasis on the opinion of the VA 
audiological examiner who evaluated the veteran in May 2002 
and stated, in pertinent part, that "(t)he oldest hearing 
test I could find is from 1988 and since the veteran is 66 
years old, it is impossible to determine if the (hearing) 
loss i(s) from military exposure or occupational exposure 
with no other test results available."  We note that VA has 
a heightened obligation to confer the benefit-of-the-doubt in 
favor of the veteran's claim when his service medical records 
have been lost.  However, as the evidence for and against his 
claim is not in a state of relative equipoise with each other 
with regard to the merits of the case, the benefit-of-the-
doubt doctrine does not apply.  As the weight of the evidence 
is against the veteran's claim, we therefore conclude that 
his appeal for service connection for bilateral hearing loss 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

